Citation Nr: 0913879	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  93-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for a baker's cyst of 
the left popliteal fossa, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The Veteran served on active duty from October 1986 to April 
1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama which denied an evaluation in excess 
of 10 percent for the Veteran's service-connected a baker's 
cyst of the left popliteal fossa.  In August 2001, the Board 
remanded this case. In a May 2002 rating decision, the RO 
granted an increased evaluation to 20 percent for this 
disability, effective November 1998.  The issue on appeal 
remained entitlement to an evaluation in excess of 20 percent 
for a baker's cyst of the left popliteal fossa.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In July 2003, the Board 
remanded this case.

In January 2005, the Board denied entitlement to a rating in 
excess of 20 percent for baker's cyst of the left popliteal 
fossa.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2007 Order, in pertinent part, the Court vacated 
the Board's decision with regard to the issue of entitlement 
to a rating in excess of 20 percent for baker's cyst of the 
left popliteal fossa and remanded the matter back to the 
Board.  In February 2008, the Board remanded this case.  


FINDING OF FACT

The Veteran has radiological evidence of a popliteal cyst 
measuring 3.0 x 1.5 cm; in addition, he demonstrates, at 
worse, range of motion from zero to 115 degree, with pain; 
however, the Veteran does not have the functional equivalent 
of flexion limited to 30 degrees or extension limited to 15 
degrees, nor does he have recurrent subluxation or lateral 
instability, or severe disability of Muscle group XI.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
baker's cyst of the left popliteal fossa have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, 
Diagnostic Codes 5003, 5010, 5311, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in September 2001 and December 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
July 2008.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim,  38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders, the Federal 
Circuit stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.  There must be a 
demonstration that there was no error.  See Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.").  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  In this case, the claimant 
appealed the January 2005 Board decision to the Court.  That 
decision discussed the diagnostic codes in detail.  The case 
was not remanded by the Court due to the lack of discussion 
and explanation of the diagnostic codes.  The claimant and 
his representative have made arguments regarding his rating 
to both the Board and the Court.  

Further, from the RO's statement of the case (SOC), the 
Board's January 2005 decision, and the SSOCs, along with the 
VCAA notices, the claimant could be expected to understand 
what was needed.  VA has obtained all relevant evidence and, 
per the Court's directives, remanded this case to obtain 
additional VA records and a VA examination, which was 
accomplished.  Thus, the claimant's pertinent medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
There is no objective evidence indicating that there has been 
a material change in the service-connected left knee 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  

The recent VA examination report is thorough and supported by 
VA outpatient treatment records.  Although the claimant's 
representative indicated that all directives of the Board's 
recent February 2008 Remand decision were not complied with 
during the April 2008 examination, the Board finds that this 
is not the case and the examination addressed the areas 
requested in the Board's February 2008 Remand decision.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The criteria were discussed 
in the SOC and the SSOCs and claimant was told why a higher 
rating was not warranted under that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice has been 
rebutted as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

A higher rating is not being assigned; thus there is no 
question as to the appropriate effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
found no basis for drawing a distinction between initial 
ratings and increased rating claims for applying staged 
ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a 
material change in the disability level and a uniform rating 
is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a June 1987 rating decision, service connection was 
granted for cyst of the left popliteal fossa, asymptomatic.  
A non-compensable rating was assigned from April 1987 under 
DC 5015-5311.  In a May 1988 rating decision, the disability 
rating was increased to 10 percent effective from April 1987.  
The assigned rating was appealed to the Board, but the claim 
for a higher rating was denied in August 1989.

In November 1998, the Veteran filed a claim for an increased 
evaluation for his baker's cyst of the left popliteal fossa.  
In July 1999, the RO denied the Veteran's claim and continued 
the 10 percent evaluation.  The Veteran appealed that 
decision.  As noted, the disability rating was increased to 
20 percent effective November 1998, the date of claim.  Thus, 
the Veteran seeks a rating in excess of 20 percent.  

The Veteran has been examined multiple times in conjunction 
with his claim and VA outpatient medical records are also of 
record.  

At a June 1999 VA examination, the Veteran reported chronic 
pain, intermittent swelling, and occasional instability of 
the left knee with climbing stairs.  He said his symptoms 
increased with squatting, changes in the weather, and 
prolonged periods of weight bearing.  Objectively, the 
examiner noted that the Veteran was able to move about the 
room without difficulty.  The veteran was able to move his 
left knee from zero degrees of extension to 125 degrees of 
flexion with pain on at maximum flexion.  The examiner found 
no swelling or evidence of a baker's cyst formation.  
However, the Veteran reported tenderness to palpation over 
the medial and lateral joint line as well as over the lateral 
popliteal region, which he indicated was the location where 
the cyst was present.  No ligamentous instability was noted.  
The Veteran was able to walk on his heels and toes, although 
heel walking caused knee pain.  He was able to squat and 
rise, albeit with some degree of difficulty.  It was noted 
that he placed more weight on his right leg with squatting.  
The diagnostic impression was left knee pain with history of 
recurrent baker's cyst.  The examiner commented that the 
veteran's knee pain could further limit functional ability 
during flare-ups or with increased use, although it was not 
feasible to attempt to express this in terms of additional 
limitation of motion, as these matters could not be 
determined with any degree of medical certainty.

The Veteran was afforded another VA examination in October 
2001.  At that time, the Veteran reported that his left knee 
symptoms had worsened over time.  Upon physical examination, 
the veteran was observed to move about the examination room 
somewhat slowly. Range-of-motion testing showed zero degrees 
of extension to 115 degrees of flexion.  Motion was somewhat 
slow and guarded with complaints of pain on motion.  There 
was no heat or swelling about the knee, although tenderness 
to palpation was present over the lateral aspect of the 
popliteal region.  Tenderness was also present along the area 
of the medial and lateral joint.  No ligamentous instability 
was present.  The Veteran was able to do only a partial 
squat, while placing more weight on the right and complaining 
of pain in his left knee.  The diagnostic impression was left 
knee pain with history of recurrent baker's cyst.  The 
examiner noted that the veteran experienced pain on motion, 
although no swelling or deformity was noted.  With respect to 
incoordination, the examiner stated that the veteran was able 
to stand and walk but was bothered by activities such as 
squatting and climbing.

A magnetic resonance imaging (MRI) performed in January 2002 
revealed a popliteal cyst of the left knee measuring 3.0 x 
1.5 cm.  However, the cruciate and collateral ligaments of 
the knee appeared to be within normal limits, there was no 
evidence of an acute meniscal tear, and the hyaline cartilage 
of the patella appeared adequate.

VA outpatient records reflect that the veteran reported 
having left knee pain in September and October 2003.  In 
March 2004, he underwent an orthopedic consultation for both 
knees.  With regard to the left knee, the Veteran indicated 
that past swelling had resolved.  He reported that he had 
difficulty with flexion, particularly in the posteromedial 
aspect.  The left knee hurt medially and laterally.  The 
Veteran related that his left knee gave way on occasion.  
Physical examination revealed marked joint line tenderness 
with positive flexion and rotation test for medial joint line 
pathology.  The examiner could not detect medial McMurray's.  
The Veteran had a weakly positive patellofemoral grind test.  
He had no medial or lateral laxity either in extension or on 
30 degrees of flexion.  Lachman's was negative.  Pivot test 
was negative.  There was positive step-off.  There was no 
effusion.  Range of motion was from zero to 120 degrees.  
Neurological sensation was decreased in the foot.  Vascular 
status was intact.  The examiner recommended exercises and to 
use ice for swelling relief.  The examiner suspected a 
probable meniscal tear in the left knee.  

The Veteran was afforded a VA joints and muscle examination 
in April 2008.  The claims file was reviewed.  At that time, 
the veteran complained of recurrent swelling, stiffness, 
difficulty climbing and ascending stairs, and an inability to 
kneel or squat.  The Veteran also complained of some locking 
sensations and instability.  The Veteran related that he had 
fallen, but not suffered injury.  There was no subluxation or 
dislocation.  On a scale of zero to 10 with 10 being worse, 
the Veteran related that he had pain of 7-8 with a burning 
sensation, which occurred 4-5 times per week, and which 
lasted a couple of hours.  There were no other flare-ups.  
The Veteran had been using Ibuprofen 800 milligrams, taking 2 
at a time, which helped.  The Veteran had not received recent 
injections.  There had not been any steroid injections.  The 
Veteran had undergone physical therapy, but it did not help.  
The Veteran wore a knee brace and there had been no other 
surgeries.  The pain had gotten progressively worse since 
1991.  

With regard to the muscles, the Veteran denied having any 
specific muscle injury with the exception of the initial 
injury to the knee.  There had been no penetrating wound, no 
surgery related to the knee injury, pertaining to the 
muscles.  There had been no specific treatment to the muscle 
area.  There was no muscular, bone, or nerve injury.  There 
was no history of tumors and no specific treatment of any 
muscle difficulties with Muscle Group XI.  

With regard to his employment and activities, the Veteran was 
working full-time and had not been on any prescribed bedrest 
over the last 12 months.  However, he indicated that he had 
been incapacitated for 2-3 months due to his left knee.  
There was no impediment to his activities of daily living.  
There was some impediment in his occupation with regard to 
his having difficulty walking and standing.  

Physical examination revealed that the Veteran was fully 
ambulatory and in no acute distress.  The Veteran was well-
developed and well-nourished.  He had well-developed 
muscularity.  There was no evidence of any muscle atrophy or 
hypertrophy or amputations.  

Evaluation of the left knee revealed no evidence of gross 
deformity.  There was no swelling and no specific tenderness 
on palpation.  There was no pain associated with range of 
motion against resistance.  Range of motion was zero to 120 
degrees, with flexion being full.  There was no abnormal 
motion associated with valgus and varus stress applied on the 
medial and lateral collateral ligaments.  The anterior and 
posterior drawer sign was negative.  McMurray's sign was 
negative.  The grind test was negative.  There was no 
evidence of popliteal swelling.  There was decreased muscle 
strength with flexion and extension, 4/5 on the left, as 
compared to the right knee.  There was no evidence of any 
muscle atrophy associated with the left knee joint.  Calf 
muscles were intact without any deformity and Muscle Group XI 
was intact.  There was no evidence of any abductor or 
adductor muscle dysfunction noted.  

With regard to DeLuca, the examiner stated that additional 
limitations due to flare-ups could not be determined without 
resorting to mere speculation.  There was no discomfort or 
difficulty with range of motion, no effusion, no edema, no 
erythema, no tenderness, and no palpable deformities or 
instability found except as previously noted.  

X-rays revealed mild narrowing of the lateral joint 
compartment and there was a 1 centimeter spur arising off the 
upper pole of the patella, there were no other bone or joint 
abnormalities.  The impression was mild degenerative changes.  

The diagnoses were left knee post baker's cyst aspiration 
without residuals; degenerative joint disease without laxity 
consistent with natural aging; and no objective findings of 
any Muscle Group XI impairment (the Board notes that a 
typographical error listed Muscle Group II, but the 
examination report reflected the muscle group evaluated which 
was Muscle Group XI).

The RO evaluated the veteran's baker's cyst as 20 percent 
disabling under Diagnostic Code (DC) 5010 (arthritis) and DC 
5311 (injury to Muscle Group XI).

Muscle disabilities are evaluated under 38 C.F.R. § 4.56.  
The following is provided: (a) An open comminuted fracture 
with muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Code 5311, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Diagnostic Code 5311 pertains to impairment of Muscle Group 
XI.  That Muscle Group encompasses the posterior and lateral 
crural muscles and the muscles of the calf, and their 
functions include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  A 10 
percent evaluation is warranted for a muscle disability that 
is moderate, a 20 percent evaluation is in order for a muscle 
disability that is moderately severe, and a 30 percent rating 
is warranted for muscle disability that is severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.

In this case, the evidence clearly shows that the Veteran 
does not have severe muscle disability.  The recent April 
2008 VA examination was specifically ordered to determine 
what level of impairment was present for muscle injury to 
Muscle Group XI.  The Veteran does not have any muscle 
impairment or dysfunction.  As such, a higher rating on that 
basis is not warranted.  

The Veteran has also been assigned his 20 percent rating, 
based on part, under Diagnostic Code 5010.  Arthritis due to 
trauma, confirmed by x-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 5010. 

Under Diagnostic Code 5003, degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Although the VA 
examiner indicated that the Veteran's degenerative changes 
are age-related, the Board may consider this code by analogy 
which directs the Veteran's knee to be rated based on 
limitation of motion.  

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

In this case, at worse, the Veteran's limitation of flexion 
is to 115 degrees.  The Veteran does not have any limitation 
of motion on extension.  Considering DeLuca, pain may also be 
considered.  The Veteran has reported pain on flexion and on 
extension (in the outpatient records and on the October 2001 
examination).  Although the Veteran does not meet the rating 
criteria for a 10 percent rating based on his actual motion 
of the left knee, painful motion warrants a 10 percent 
rating.  Thus, both limitation of extension and limitation of 
flexion could receive a 10 percent rating.  A higher rating 
would not be warranted because, even considering DeLuca 
directives, the Veteran has never exhibited the functional 
equivalent of flexion limited to 30 degrees or extension 
limited to 15 degrees.  

The Board recognizes that the VA examiners were unable to 
state the exact degree of limitation that would be present 
during flare-ups.  The Board is also unable to make this 
medical assessment.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  However, in reviewing the pertinent 
outpatient records which span nearly a decade, there has 
never been an instance when pain or the other DeLuca criteria 
prohibited function to the 20 percent level on flexion or 
extension.  Thus, the Veteran's contentions to the contrary 
are not supported as such impairment was never reported when 
the Veteran was seeking medical attention for a variety of 
medical issues during this time period.  

A separate diagnostic code may be provided for recurrent 
subluxation or lateral instability.  Diagnostic Code 5257 
provides for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  In a precedent 
opinion, VA's General Counsel concluded that a veteran who 
has arthritis and instability in his knee may receive 
separate ratings under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.

In this case, the Veteran reports having instability, but 
again, it is not shown on any of the objective medical 
reports or in any of the outpatient records.  The Veteran has 
been seen by VA on many occasions over the last decade and 
recurrent subluxation or lateral instability was never shown.  
Thus, his contentions to the contrary are also not supported.  

In sum, a 10 percent rating could be awarded for limited or 
painful motion of the left knee on flexion and extension, 
respectively.  Pursuant to 38 C.F.R. § 4.25, a 20 percent 
combined rating would be warranted.  Thus, that rating does 
not exceed the current 20 percent rating.  Separate ratings 
cannot be assigned as such would be pyramiding.  See 38 
C.F.R. § 4.14.  Further, the current 20 percent rating 
contemplates moderately severe impairment under Diagnostic 
Code 5311.  The Veteran's limited/painful motion of the left 
knee is certainly encompassed within "moderately severe" 
impairment to include the periods of swelling, stiffness, and 
similar symptoms.  There is no basis for a higher rating.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 20 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's baker's 
cyst of the left popliteal fossa disability with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  While the Veteran has 
reported some limitation of activity at work, the evidence 
does not indicate that the effects of his left knee 
disability on his work rise to the level of marked 
interference with employment or are beyond the industrial 
impairment expected with the assigned schedular rating.

In short, there is no persuasive evidence in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that the manifestations of the service-
connected disability have resulted in unusual disability or 
impairment that have rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.



ORDER

An increased evaluation for a baker's cyst of the left 
popliteal fossa is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


